Citation Nr: 1203024	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  09-48 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1. Entitlement to a rating greater than 10 percent for right knee arthritis.  

2.  Entitlement to a rating greater than 10 percent for right knee instability. 

3.  Entitlement to a total disability for individual unemployability (TDIU) prior to December 9, 2008.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from May 1991 to July 2000.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of October 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A hearing before the undersigned Veterans Law Judge was held at the RO in April 2011.  The hearing transcript has been associated with the claims file.

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 


FINDINGS OF FACT

1.  The Veteran's right knee disability is not manifested by flexion to less than 102 degrees, by less than full extension, or by moderate instability, and there is no evidence of meniscal abnormality, malunion, nonunion, or genu recurvatum.  

2.  Prior to December 9, 2008, the Veteran's combined rating is less than 60 percent, and there is insufficient evidence that the service-connected disabilities render the Veteran unable to secure or follow a substantially gainful occupation.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for limitation of motion of the right knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5014, 5258, 5259, 5260, 5261, 5262, 5263 (2011).

2.  The criteria for a rating in excess of 10 percent for instability of the right knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).

3.  The criteria for a TDIU prior to December 9, 2008, have not been met.  
38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155;   38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  38 C.F.R. § 4.14.  In an appeal of an initial rating (such as in this case), consideration must be given to "staged" ratings, i.e., disability ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board will thus consider entitlement to "staged ratings."  However, as discussed below, the evidence shows that the Veteran's right knee disability has remained relatively stable during the course of his appeal, and a staged rating is therefore not found to be warranted.

The Veteran's right knee disability is rated at 10 percent for instability and 10 percent for limitation of motion.  He contends that a higher rating is warranted.

A January 2008 VA treatment record reflects the Veteran's history of right knee pain.  Examination revealed full range of motion and moderate effusion.  

A May 2008 VA examination record reflects the Veteran's history of chronic knee pain, estimated at 4/10, with flare-ups of pain up to 8/10, intermittent swelling, and monthly giving way.  He denied locking or use of an assistive device to ambulate.  He reported that he stopped working in February 2008 because of his knee problems and indicated that he was pursuing a chemical engineering degree.  Examination revealed range of motion from 0 to 115 degrees with pain.  There was increased pain after repetition but no loss of range of motion or additional weakness.  Vargus-valgus stress testing was negative, gait was steady, and strength was full, but McMurray's was positive.  

An October 2008 VA treatment record reflects the Veteran's history of knee pain and weakness.  Gait was normal.  Examination of the musculoskeletal system revealed that muscle strength and tone were decreased for age.  A November 2008 VA kenesiotherapy consultation record reflects the Veteran's history of bilateral knee pain.  The record notes that the right knee had 102 degrees of flexion and "lacks 20 degrees of full extension."  A February 2009 VA treatment record reflects the Veteran's history of chronic right knee pain.  Examination revealed some crepitus, but no swelling or obvious laxity.

An August 2009 VA examination record reflects the Veteran's history of chronic knee pain, estimated as 5-6/10, with flare-ups to 8/10 after prolonged use.  He reported chronic swelling and weekly giving way, but he denied any locking.  He also reported that he last worked in February 2008 and indicated that he quit mainly due to his knee condition.  He reported that sedentary employment with frequent moving would be feasible.  Examination revealed range of motion from 0 to 120 degrees with pain.  Repetition resulted in pain but no loss of range of motion or additional weakness.  Varus-valgus, McMurray, and Lachman testing were negative, but the examiner noted that the tests were limited due to the weight of the right leg.  The examiner stated that it was not likely that the Veteran could tolerate physical employment due to his spine, right knee, and right shoulder disorders, but sedentary employment was feasible as long as the Veteran was able to move around every 30-40 minutes.  

An August 2010 VA examination record reflects the Veteran's history of chronic knee pain, approximately 5-6/10, with flare-ups at 8/10 due to prolonged use.  He reported occasional swelling and weekly giving way but denied locking.  The record notes that the Veteran was diagnosed with subluxation of the right patella in August 2010.  The record also notes that the Veteran reported that sedentary employment with frequent moving would be feasible.  Examination revealed range of motion from 0 to 120 degrees with pain.  Repetition resulted in no signs of pain, no loss of range of motion, and no additional weakness.  Varus-valgus and Lachman's tests were negative.  Gait was steady and strength was normal.  The examiner diagnosed the Veteran with mild patellofemoral arthritis of the right knee.  He also rendered diagnoses of degenerative disc and degenerative joint disease of the lumbar spine, sleep apnea, obesity, and depression.  The examiner reported that although it was not likely the Veteran could tolerate physical employment at this time due to depression, spine, right knee, and right shoulder conditions, sedentary employment would be feasible as long as the Veteran was able to move around every 30-60 minutes.  

The Veteran's right knee disability is currently rated at 10 percent under Diagnostic Code (DC) 5014 for painful motion of the knee that is otherwise noncompensable under the limitation of motion criteria and at 10 percent under DC 5257 for instability.  

Limitation of motion of the knee is evaluated under DCs 5260-61.  To obtain a higher rating based on limitation of motion, the evidence must show that compensable ratings are available under either or both of those rating criteria.  See VAOPGCPREC 23-97 (separate ratings may be awarded for limitation of flexion and limitation of extension).  DC 5260 provides a noncompensable rating for flexion limited to 60 degrees, a 10 percent rating for flexion limited to 45 and a 20 percent rating for flexion limited to 30 degrees.  DC 5261 provides a noncompensable rating for extension limited to 5 degrees, a 10 percent rating for extension limited to 10 degrees and a 20 percent rating for extension limited to 15 degrees.  Normal range of motion of the knee motion is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  The appropriate rating for limitation of motion is determined after consideration of functional loss due to flare-ups, fatigability, incoordination, weakness, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995); 38 C.F.R. §§ 4.40, 4.45.  

After review of the evidence, the Board finds that a compensable rating is not warranted under either DC 5260 or 5261, even after consideration of pain and other functional limitation.  The evidence indicates that the Veteran is able to flex to at least 102 degrees, including after repetition, and generally able to fully extend, to include after repetition.  

In his notice of disagreement and substantive appeal, the Veteran argued that the finding at the November 2008 treatment session that his right knee lacked 20 degrees of full extension merited a permanent 30 percent rating.  

The Board has reviewed his complaints as lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, here, the range of motion findings are based on specific measurements, and the Veteran's assertions in this case to not specifically address any limitation of motion in his right knee.  Furthermore, even if it was argued that the Veteran has described range of motion, the Board finds that the multiple range of motion tests provided by medical professionals at VA are more probative of the range of motion in the Veteran's right knee than are his statements.  

It is acknowledged, as the Veteran pointed out, that the record does include a November 2008 finding that extension of his right knee was limited to 20 degrees.  However, this finding is contradicted by the entirety of other range of motion tests that were provided during the course of the Veteran's appeal, both prior to and since the November 2008 testing.  Aside from the November 2008 test, all of the other range of motion tests found full extension, and based on the absence of evidence that the November 2008 range of motion testing was performed during a flare-up or other period of incapacitation and the absence of corroborating findings (or even histories), the Board finds the November 2008 findings is an anomaly which, standing alone, does not warrant a compensable rating based on limitation of extension, particularly in light of the numerous other range of motion tests which directly refute such a lack of extension.   

The Board further acknowledges that the evidence includes histories of pain on use and functional impairment.  However, even if range of motion was slightly limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In this case, it does not.  Specifically, the range of motion demonstrated by the Veteran so greatly exceeded what would be required for a compensable rating that it would be illogical to conclude that pain so functionally limited the range of motion that it would approximate the criteria for a compensable rating under DC 5260 or 526.  As such, a rating in excess of 10 percent is not warranted based on limitation of motion.  

A higher rating is also not warranted based on instability.  DC 5257 provides a 10 percent rating for slight recurrent subluxation or slight instability, a 20 percent rating is provided for moderate recurrent subluxation or moderate instability, and a 30 percent rating is provided for severe recurrent subluxation or lateral instability.  The Board acknowledges that the Veteran has reported buckling and "giving way" of the right knee and use of a knee brace.  He also argued in various statements that he has to wear a knee brace all the time.  However, the medical evidence of record generally reflects normal clinical findings with regard to laxity and stability testing, and based on these findings and the absence of a need for a mobility aid, the Board finds the Veteran's instability is best characterized as slight.  Thus, a higher rating is not warranted under DC 5257.  

The Board has also considered whether a higher or separate rating is available under an alternate diagnostic code but has determined that no other diagnostic code is applicable as there is no evidence of genu recurvatum, meniscal abnormality, malunion, or nonunion.  See 38 C.F.R. § 4.71a 5256, 5258, 5259, 5262, 5263.  

The Board has also considered whether extraschedular consideration is warranted.  In this regard, the evidence of record fails to show anything unique or unusual about the Veteran's right knee disability that would render the schedular criteria inadequate.  The Veteran's main symptoms include pain, limitation of motion, and instability, all of which are contemplated in the rating assigned.  Moreover, ratings in excess of 10 percent are provided by the schedular rating code for more severe manifestations of knee instability and limitation of motion.  Because the schedular rating criteria are adequate, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

TDIU

On April 22, 2008, the Veteran filed a claim of entitlement to TDIU.  At the time, he reported that he stopped working effective February 4, 2008.  He has reported that he stopped working because of his service-connected disabilities, primarily his service-connected right knee disability.  The record indicates that the Veteran was granted a 100 percent rating for a psychiatric disability, effective December 9, 2008, and TDIU from June 11, 2010, forward.  The Veteran has never withdrawn the claim for TDIU for the period prior to December 19, 2008, however; thus, the matter remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

Prior to December 9, 2008, service connection was in effect for a lumbar spine disability (at 10 percent), right knee instability (at 10 percent), right knee arthritis (at 10 percent), and a right shoulder disability (at 10 percent prior to April 22, 2008, 20 percent from April 22, 2008, forward).  The Veteran was also in receipt of a temporary total rating based on surgical convalescence from October 23, 2008, to December 9, 2008.  With the exception of the temporary total rating, the Veteran had a combined rating of 30 percent prior to April 22, 2008, and 40 percent prior to October 23, 2008; as such, he did not meet the percentage standards for consideration of a TDIU rating under 38 C.F.R. § 4.16(a).   

A TDIU rating may be granted on an extraschedular basis, pursuant to 38 C.F.R.  § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  The Board does not have jurisdiction to assign such an extraschedular rating.  VAOPGCPREC 6-96 (August 16, 1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  An extraschedular rating is requested by the RO and approved by the Under Secretary Benefits or by the Director of Compensation and Pension Services.  The RO has explicitly considered extraschedular rating and has determined that referral for such extraschedular rating is not appropriate (see the February 2011 Supplemental Statement of the Case).  The Board may accordingly consider the issue without prejudice to the Veteran. 

An extraschedular total rating based on individual unemployability may be assigned in the case of a veteran who fails to meet the percentage requirements but who is unemployable by reason of service-connected disability.  38 C.F.R. § 4.16(b).  For a veteran to prevail on a claim for a total compensation rating based on individual unemployability on an extraschedular basis, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The evidence of record does not indicate that an extraschedular rating is warranted. 
While the Veteran's service-connected conditions cause some economic inadaptability, this is taken into account in the evaluation assigned, and the evidence of record does not suggest that the Veteran is incapable of performing all employment due to the service-connected disabilities.  The Board acknowledges that the Veteran has reported that he stopped working because of his knee disability.  The evidence dating throughout this period reflects the Veteran's histories that sedentary employment was feasible, however, and based on these histories, the Veteran's pursuit of a collegiate degree in chemical engineering prior to his receipt of a total rating (see 2008 and 2010 VA examination records), the absence of a medical finding suggestive of unemployability, and the 2009 and 2010 VA examiner's determinations that sedentary employment was feasible, the Board finds the evidence does not suggest that the service-connected disabilities would have impeded the Veteran from gaining or maintaining gainful employment prior to December 9, 2008.   In sum, the evidence of record does not include evidence that would take the Veteran's case outside the norm.  Accordingly, a total disability rating based upon individual unemployability due to a service-connected disability under the provisions of 38 C.F.R. § 4.16(b) is not warranted prior to December 9, 2008.

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The RO provided the appellant pre-adjudication notice by letter dated in May 2008.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained service and post-service treatment and examination records and Social Security Administration records; assisted the appellant in obtaining evidence; afforded the Veteran physical examinations, and afforded him the opportunity to give testimony before the Board.  The Board acknowledges that there appears to be an outstanding VA treatment record, notably an August 2010 VA treatment record reportedly diagnosing the Veteran with subluxation.  The Board finds no prejudice results from the absence of this record, however, because the record includes a subsequent VA examination which documents the Veteran's medical history and provides objective findings as to the nature and severity of the Veteran's knee disability.  

The Board acknowledges the Veteran's contentions that his examinations were not adequate, in part because they were not all performed by specialists.  The examination reports are complete, and nothing in the reports suggests that an examiner was not competent to perform the required examination, however.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (holding that VA may satisfy its duty to assist by providing a medical examination conducted by someone who is able to provide "competent medical evidence" under § 3.159(a)(1)).  Furthermore, the Veteran has not noted any particular findings (or absence of findings) that were inaccurate or insufficient to suggest that the examination or opinions were inadequate.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  In this case, the examination reports document that each examiner reviewed the claims file, performed the appropriate testing, recorded the results, elicited in depth medical histories from the Veteran with respect to his right knee disability, and provided an opinion as to the functional impact of the knee based on these results and the Veteran's history; thus, the Board finds the examinations were adequate for rating purposes. 
  
As such, VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.


ORDER

A rating greater than 10 percent for right knee arthritis is denied.

A rating greater than 10 percent for right knee instability is denied.  

A TDIU prior to December 9, 2008, is denied.  



____________________________________________
M. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


